Case 17-35306-KRH        Doc 29    Filed 08/04/20 Entered 08/04/20 11:22:50           Desc Main
                                  Document      Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


IN RE:                                       )
                                             )
TONYA ANNE DARNELL                           )     Case No. 17−35306−KRH
                                             )     Chapter 13
                       Debtor                )

     SECOND MOTION FOR EXTENSION OF TIME FOR FILING CERTIFICATE
       OF COMPLETION OF POST-PETITION FINANCIAL MANAGEMENT
         COURSE AND CERTIFICATION PURSUANT TO 11 U.S.C. § 1328

         COMES NOW the Debtor, by counsel, and files this Second Motion to Extend the Time

for the Filing of the Certificate of Completion of Post-Petition Financial Management Course

and Certification Pursuant to 11 U.S.C. § 1328; and in support hereof states unto the Court as

follows:

         1.    The Debtor filed the Chapter 13 petition herein on October 24, 2017.

         2.    The Debtor has completed the Chapter 13 Plan payments and on June 6, 2020 the

Court issued a Notice to Debtor and Creditors Concerning Issuance of Discharge.

         3.    Counsel for the Debtor has had difficulty in contacting the Debtor to remind the

Debtor of the requirement to complete the Post-Petition Financial Management Course and sign

the Certification Pursuant to 11 U.S.C. § 1328.




James E. Kane (VSB #30081)
KANE & PAPA, P.C.
P.O. Box 508
Richmond, VA 23218
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtor
Case 17-35306-KRH       Doc 29     Filed 08/04/20 Entered 08/04/20 11:22:50        Desc Main
                                  Document      Page 2 of 7



       4.     By Order entered herein on July 24, 2020, the Court extended the time for the

above requirements to August 4, 2020.       Counsel for the Debtor has still been unable to

communicate with the Debtor and needs additional time to do so.

       WHEREFORE, the Debtor respectfully requests that the Court enter an Order extending

the time for the filing of the Debtor’s Certificate of Completion of Post-Petition Financial

Management Course and Certification Pursuant to 11 U.S.C. § 1328, and for such other relief as

the Court may deem appropriate.

                                           Respectfully submitted,

                                           TONYA ANNE DARNELL

                                           By: /s/ James E. Kane
                                                      Counsel




James E. Kane (VSB #30081)
KANE & PAPA, P.C.
P.O. Box 508
Richmond, VA 23218
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtor




                                              2
Case 17-35306-KRH         Doc 29     Filed 08/04/20 Entered 08/04/20 11:22:50             Desc Main
                                    Document      Page 3 of 7




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 4, 2020, I will electronically file the foregoing with the
Clerk of Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all parties registered to receive notice thereof and to all creditors and parties in interest
on the attached mailing matrix.

                                                      /s/ James E. Kane
                                                                 James E. Kane




                                                  3
Case 17-35306-KRH         Doc 29    Filed 08/04/20 Entered 08/04/20 11:22:50            Desc Main
                                   Document      Page 4 of 7



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division


IN RE:                                        )
                                              )
TONYA ANNE DARNELL                            )       Case No. 17−35306−KRH
                                              )       Chapter 13
                       Debtor                 )

                            NOTICE OF MOTION AND HEARING

        The above Debtor has filed a Second Motion to Extend the Time for the Filing of
Certificate of Completion of Post-Petition Financial Management Course and Certification
Pursuant to 11 U.S.C. § 1328.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

        If you do not want the court to grant the relief sought in the motion, or if you want the
court to consider your views on the motion, then you or your attorney must:

               File with the court, at the address shown below, a written request for a hearing [or
                written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                request for a hearing (or response) to the court for filing, you must mail it early
                enough so the court will receive it on or before the date stated above, to:

                       Clerk of Court
                       United States Bankruptcy Court
                       701 East Broad Street
                       Richmond, VA 23219

         You must also mail a copy to:

                       James E. Kane, Esquire
                       Kane & Papa, P.C.
                       1313 East Cary Street
                       Richmond, Virginia 23219

               Attend a hearing scheduled for August 26, 2020 at 12:00 p.m. at 701 E. Broad
                Street, Room 5000, Richmond, VA 23219. If no timely response has been filed
                opposing the relief requested, the court may grant the relief without holding a
                hearing.
                                                4
Case 17-35306-KRH         Doc 29     Filed 08/04/20 Entered 08/04/20 11:22:50             Desc Main
                                    Document      Page 5 of 7




       If you or your attorney do not take these steps, the court may decide that you do not
   oppose the relief sought in the motion or objection and may enter an order granting that
   relief.


                                               Respectfully submitted,

                                               TONYA ANNE DARNELL

                                               By: /s/ James E. Kane
                                                          Counsel



James E. Kane (VSB #30081)
KANE & PAPA, P.C.
P.O. Box 508
Richmond, VA 23218
(804) 225-9500 (phone)
(804) 225-9598 (fax)
jkane@kaneandpapa.com
Counsel for Debtor



                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 4, 2020, I will electronically file the foregoing with the
Clerk of Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to all parties registered to receive notice thereof and to all creditors and parties in interest
on the attached mailing matrix.

                                                      /s/ James E. Kane
                                                                 James E. Kane




                                                  5
              Case 17-35306-KRH               Doc 29       Filed 08/04/20          Entered 08/04/20 11:22:50            Desc Main
Label Matrix for local noticing                      UnitedDocument
                                                            States BankruptcyPage
                                                                              Court 6 of 7                AMCA
0422-3                                               701 East Broad Street                                Attention: Bankruptcy
Case 17-35306-KRH                                    Richmond, VA 23219-1888                              4 Westchester Plaza, Suite 110
Eastern District of Virginia                                                                              Elmsford, NY 10523-1615
Richmond
Fri Dec 8 09:15:58 EST 2017
AmSher Collection Srv                                Amy Baker                                            City of Richmond
4524 Southlake Parkway                               9347 Count Christopher Drive                         PO Box 26508
Suite 15                                             Mechanicsville, VA 23116-6528                        Richmond, VA 23261-6508
Hoover, AL 35244-3271


City of Richmond City Hall                           Credit Control Corp                                  (p)FORD MOTOR CREDIT COMPANY
Room 109 Delinquent Taxes                            Po Box 120568                                        P O BOX 62180
900 East Broad Street                                Newport News, VA 23612-0568                          COLORADO SPRINGS CO 80962-2180
Richmond VA 23219-1907


Ford Motor Credit Company, LLC                       Henrico Doctors Hospital                             MCV Associated Physicians
c/o Randolph, Boyd, Cherry and Vaughan               1602 Skipwith Rd                                     P O Box 91747
13 East Main Street                                  Henrico, VA 23229-5298                               Richmond, VA 23291-1747
Richmond, VA 23219-2109


MCV Hospitals                                        MCV Physicians                                       Northumberland County
P.O. Box 980462                                      PO Box 91747                                         P.O. Box 297
Richmond, VA 23298-0462                              Richmond, VA 23291-9747                              Heathsville, VA 22473-0297



Northumberland Treasurer                             Randolph Boyd Cherry & Vaughan                       Southwest Credit Systems
72 Monument Place                                    14 East Main Street                                  4120 International Pkwy
Heathsville, VA 22473-3336                           Richmond, VA 23219-2110                              Ste 1100
                                                                                                          Carrollton, TX 75007-1958


Sternrecsvcs                                         United Consumers                                     Verizon
415 N Edgeworth St Ste 210                           14205 Telegraph Rd                                   Verizon Wireless Bankruptcy
Greensboro, NC 27401-2071                            Woodbridge, VA 22192-4615                            500 Tecnolgy Dr Ste 500
                                                                                                          Weldon Springs, MO 63304-2225


Carl M. Bates                                        James E. Kane                                        Judy A. Robbins
P. O. Box 1819                                       Kane & Papa, PC                                      Office of the U.S. Trustee - Region 4 -R
Richmond, VA 23218-1819                              1313 East Cary Street                                701 E. Broad Street, Suite 4304
                                                     P.O. Box 508                                         Richmond, VA 23219-1849
                                                     Richmond, VA 23218-0508

Tonya Anne Darnell
P.O. Box 262
Mechanicsville, VA 23111-0262




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
              Case 17-35306-KRH   Doc 29    Filed 08/04/20 Entered 08/04/20 11:22:50   Desc Main
Ford Motor Credit                     End ofDocument
                                             Label MatrixPage 7 of 7
National Bankruptcy Service           Mailable recipients   24
Po Box 62180                          Bypassed recipients    0
Colorado Springs, CO 80962-0000       Total                 24
